Exhibit 99.1 News release via Canada NewsWire, Toronto 416-863-9350 Attention Business Editors: Northcore annouces partnership with Pan Pacific Group through Southcore Technologies Ltd. TORONTO, June 4 /CNW/ - Northcore Technologies Inc. (TSX: NTI; OTCBB: NTLNF), a global provider of asset management technology solutions, announced today that it has entered into a strategic partnership with the Pan Pacific Group International Ltd. through their shared ownership of Southcore Technologies Ltd. The Pan Pacific Group International Ltd., is a leading force in large project coordination throughout the Caribbean and South and Central American markets. Through this collaboration, Southcore Technologies will connect certain assets of Pan Pacific, on an exclusive basis, with enabling technologies from Northcore and market a proven suite of online products to the broad business network of Pan Pacific. Northcore owns 40 percent of Southcore Technologies through the issue of 7.5 million treasury shares to Pan Pacific. "Pan Pacific has relationships across 67 countries that are well suited to realize benefits from our solutions. We see an opportunity to accelerate Northcore's growth on an international scale by helping this business network achieve cost savings and operational efficiencies," said Duncan Copeland, CEO of Northcore Technologies. "We have a 20 year history in bringing North American corporations to developing countries and facilitating business. Our greatest assets are the strong relationships that we have established around the world. We are excited about the expressions of interest we have received thus far in what we consider to be the global leader in asset management products," said John Van Dyke, CEO of the Pan Pacific Group. About Northcore Technologies Inc. Northcore Technologies provides software solutions and services that help organizations source, manage and sell their capital equipment and assets.
